ON PETITION FOR REHEARING.
On petition for a rehearing, appellee relies upon the cases ofHunt v. State (1917), 186 Ind. 644, and Egbert v. Tauer, Mayor (1921), 191 Ind. 547. Neither of these cases 3.  controls the case at bar. The facts in the Hunt case, upon which the decision rests, readily distinguish it from this one. But, if that case may be understood as holding that a suspension of judgment or sentence and parole of a person under the provisions of the statute (Acts 1919 p. 843, § 2341 Burns 1926, § 2174 Burns' Supp. 1921) suspends the operation of a final judgment during the pleasure of the court or judge beyond the term of imprisonment fixed by such judgment, then, to that extent, it is overruled. The decision in the Egbert case turned upon void action of the mayor in assuming to suspend sentence without any lawful authorization so to do.
The general purpose of the statute authorizing courts of this state to suspend sentence and parole persons *Page 340 
convicted of a felony or a misdemeanor is to permit such 4.  courts to exercise a discretion under certain circumstances — penalty imposed by law too severe, or the interest of society does not demand that such penalty be imposed — "upon the entry of judgment of conviction." Whether the judgment upon conviction and sentence commits to a state penal or correctional institution or to a jail or workhouse, the object of suspending sentence and paroling such person is that he may have an opportunity of earning his release by his good behavior. While thus out on parole, he is, by sanction of this statute, under the supervision of an officer or "some discreet person." This is true in counties having no probation officer or no probation clerk in case of an established separate criminal court, for, under such circumstances, such paroled person is under the oversight of the court wherein the judgment of conviction was had and such suspension and parole was granted.
The language of the statute for the final discharge of a paroled person convicted of a felony is definite and certain, for, unless the suspension of his sentence has been 5.  revoked, he is entitled to a discharge upon completing the term of his minimum sentence. Keeping in mind the general spirit and object of this statute, it would be unreasonable to infer that the legislature intended that one convicted of a misdemeanor, who is entitled to and has been given a suspended sentence, and has complied with the terms and conditions of his parole as fixed and provided by the court, should be required to submit indefinitely to the observation of a judge or court, when it has said that the period of supervision of a felony-convicted person behaving well terminates upon the completion of his minimum sentence.
But, it is claimed that § 3 of the act (Acts 1907 p. *Page 341 
447, § 2343 Burns 1926, § 2176 Burns 1914), permitting the court or the judge to revoke the order suspending sentence or 6.  releasing such person on parole without notice at any time, means a time at the discretion of the court and unaffected by the term fixed by the judgment of conviction. The unsoundness of this argument is apparent. Section 3 applies alike to all classes of paroled persons respecting the time of such supervisory action. This statutory provision evidently applies to and serves to deprive such paroled person of the time earned by good behavior in case suspension of sentence is revoked for his violation of the conditions of the parole within the term of imprisonment but for the action of the court in suspending sentence and granting a parole.
These sections of the statute will not warrant the construction that appellee would have us give them.
The petition for a rehearing is denied.